Case 2:16-cV-02805-|\/|CA-LDW Document 182 Filed 03/26/19 Page 1 of 2 Page|D: 4604

Greenbaum Ro\/v@
Smlth§§ Da\/ls LLP

FiOSELA|\lD, NJ 07068~370|

COUNSELORS AT LAW <973> 535-1600
lleTF¢o coRPORATE CA\leuS oNE FAX (973’ 535‘1698`
P.O. BO)( 5600
WOODBF!|DGE, NJ 07095-»0988

(`732) 549~5600 FAX (732) 549'=1881 NEW Yom< OFFlCE:

DEleERv ADDREss: 99 vvooo A\/ENuE souTH, lsELlN, NJ 03330-2712 7501'*‘“9 AVENUE

BTH FLOOR

1NFo . .
ALA~ S- NAAR WWV?§§§§NN§£U°.-l”f£ll§§&" …W

(732) 476-2530 - anEcT DlAL (212) 847-sess
(732) 476-2531 - anEcT FAx
ANAAR@GREENBAuMLAw.coM

l\/larch 26, 2019
Via ECF

Hon. Leda Dunn Wettre, U.S.M.J.

U.S. District Court

M. L. King, Jr. Federal Building & Courthouse
50 Walnut St., Room 2A

NeWark, N.l 07102

Re: Roofers’ Pension Fund v. Papa and Perrigo Company PLC
Civil Action No. 2:16-cv-2805 (MCA)(LDW)
Scheduling of Class Certification Briefing

Dear Judge Wettre:

This firm, together With Fried, Frank, Harris, Shriver & Jacobson LLP, represents
defendant Perrigo Company plc in the above-referenced matter. We Write on behalf of all parties
to request an amendment to the remainder of the briefing schedule related to Lead Plaintiff’ s
motion for class certification because of the need to complete certain discovery relating to the
class certification The initial schedule Was set forth in ECF 168, filed December 11, 2018.

We have conferred With counsel for Lead Plaintiff Who has authorized us to state that
Lead Plaintiff` agrees With the amended briefing schedule as set forth below.

 

Brief Current Due Date Proposed Due Date

 

Defendants’ Response to Lease March 29, 2019 April 17, 2019
Plaintiff` s Motion for Class Certification

 

Lead Plaintiff’s Reply in Further Support l\/Iay 17, 2019 June 5, 2019
of its Motion for Class Certification

 

 

 

 

 

Case 2:16-cV-O2805-|\/|CA-LDW Document 182 Filed 03/26/19 Page 2 of 2 Page|D: 4605

Greenbaum Ho\/\/_e
Sm\th §§ Da\/ls LLP

Hon. Leda Dunn Wettre, U.S.D.J.

l\/larch 26, 2019
Page 2

The parties respectfully request that if the amended schedule set forth above is
acceptable, the Court “So Order” this letter below.

Thank you for your time and consideration

Resp\ectfull.l,y yours,
\ w ~lWW
Alaii S. Naar
ASN:cd
cc: All counsel of record (vz'a ecj)
So Ordered on this day of March, 2019

 

Hon. Leda Dunn Wettre, U.S.M.J.

